Citation Nr: 0520302	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
hand, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for arthritis of both 
knees.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska which denied the veteran's 
claim of entitlement to service connection for bilateral knee 
arthritis and granted service connection for bilateral 
hearing loss and degenerative joint disease of the left hand; 
noncompensable disability ratings were assigned.

The veteran testified at a personal hearing conducted by a 
Hearing Officer at the RO in June 2004.  The transcript of 
the hearing is associated with the veteran's VA claims 
folder.

In an August 2004 decision, the RO increased the veteran's 
service-connected degenerative joint disease of the left hand 
to 10 percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with this rating in 
subsequent correspondences to the RO in September 2004.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].





FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level II hearing impairment in the 
right ear and level II hearing impairment in the left ear.

2.  The veteran's degenerative joint disease of the left hand 
is manifested by incoordination and slight loss of motion in 
the left hand.

3.  The evidence does not show that the veteran's 
degenerative joint disease of the left hand or bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

4.  The competent evidence of record does not indicate that 
an in-service injury with resultant bilateral knee disability 
took place.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  The criteria for an increased disability rating for 
degenerative joint disease of the left hand are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

4.  Arthritis of the bilateral knees was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss should be rated higher than the currently 
assigned noncompensable rating and that the service-connected 
degenerative joint disease of the left hand should be rated 
higher than the currently assigned 10 percent rating.  He is 
also seeking entitlement to service connection for arthritis 
of both knees. 

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations, including the specific 
requirements for a claim of entitlement to service connection 
pursuant to 38 C.F.R. § 3.303 (2004), of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  A 
supplemental statement of the case (SSOC) dated in August 
2004 notified the veteran of the deficiencies in the evidence 
with respect to the veteran's increased rating claim for 
hearing loss and the veteran's service connection claim.  

More significantly, a letter was sent to the veteran in March 
2003 which was specifically intended to address the 
requirements of the VCAA.  That letter indicated that the RO 
had received the veteran's claim, and that the RO needed 
"evidence showing the following conditions existed from 
military service to the present time: hearing loss. . . . 
arthritis, left hand, arthritis, bilateral knees."  The 
letter emphasized the requirements needed to satisfy a claim 
for service connection, which is not pertinent to the 
veteran's current increased rating claims.  However, VA's 
General Counsel has held the notice provisions of VCAA do not 
apply if, in response to a decision on a claim for which VA 
has already provided the VCAA notice, the claimant files a 
notice of disagreement (NOD) that raises a new issue.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  In February 2003, the 
veteran filed claims of entitlement to service connection for 
bilateral hearing loss and for arthritis of the left hand and 
bilateral knees.  He was provided VCAA notice regarding these 
claims by means of the March 2003 VCAA letter.  In a 
September 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the left hand 
and bilateral hearing loss and assigned each a noncompensable 
disability rating.  The veteran filed a NOD as to the 
assigned rating for this disability.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the increased rating claims.  
That is, because the veteran was provided with adequate VCAA 
notice in March 2003 in regards to his initial service 
connection claims, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claims for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Thus, the March 2003 letter, along with the February 2004 SOC 
and August 2004 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The March 
2003 letter informed the veteran that VA would "try to help 
you get such things as medical records, employment records, 
or records from other Federal agencies," and requested that 
if he had "received treatment at a [VA] facility, furnish 
date(s) and place(s).  We will obtain the report(s)."  The 
letter also informed the veteran that the RO was requesting 
his service medical records, and asked that "If you have 
military medical records already in your possession, then 
please submit them.  Original records are preferable to 
copies."  The March 2003 letter also indicated that VA would 
assist the veteran by providing a medical examination or 
getting a medical opinion if necessary to make a decision on 
his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  An 
additional letter in April 2003 informed the veteran that 
"You previously signed authorization forms allowing us to 
obtain medical records from your private health care 
providers.  Due to the enactment of the Health Insurance 
Portability and Accountability Act, those authorizations are 
no longer valid.  We have enclosed new VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for your signature.  We 
cannot obtain your medical records without your signature of 
these forms."  Additionally, the March 2003 letter 
emphasized: "You must give us enough information about these 
records so that we can request them from the agency or person 
who has them.  It's still your responsibility to support your 
claim with appropriate evidence."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2003 letter requested:  "Send 
us any medical reports you have . . . . If you have no 
further evidence to submit in support of your claim please 
sign and return the attached VA Form 21-4138."  The April 
2003 letter requested: "Please send what we need."  The 
Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the March 2003 and April 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though both the March 2003 letter and the April 2003 letter 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to adjudication of his 
claims, which was by rating decision in September 2003.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claims on the merits.    

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's 
private treatment records.  The veteran was provided VA 
joints and audiological examinations in April 2003 and July 
2004, the results of which will be referred to below.  The 
reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted physical examinations and 
rendered appropriate diagnoses and opinions.  An addendum to 
the April 2003 VA examination was added by the examiner in 
July 2003.

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained in regards to the veteran's claim of 
entitlement to service connection for arthritis of the 
bilateral knees.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).   However, as explained below the 
veteran has presented no competent medical evidence as to the 
claimed bilateral knee disability.  In the absence of 
competent medical evidence of an in-service knee injury and a 
current bilateral knee disability, physical examination of 
the veteran is not necessary.  Referral for a medical nexus 
opinion is similarly not necessary.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury or a current bilateral knee 
disability.  

The veteran asserted in his September 2003 notice of 
disagreement that the April 2003 VA audiological examination 
was inadequate but did not state why.  He further testified 
in his June 2004 RO hearing that his service-connected 
bilateral hearing loss had worsened.  See the veteran's 
hearing transcript at 2; see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination]. 

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The report of the 
April 2003 VA examination shows that the examiner documented 
the veteran's history and complaints and completed an 
audiological examination that conformed to VA regulations.  

It is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, the veteran is not qualified or 
competent to evaluate the sufficiency of his own physical 
examination.  

In any event, another VA audiological examination was 
afforded the veteran in July 2004, and he has not made any 
complaints regarding such.  This examination, which was done 
after the veteran's report that his hearing had worsened, 
also satisfies the Snuffer requirement that a contemporaneous 
examination be performed.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran testified at a 
personal hearing conducted by a Hearing Officer at the RO in 
June 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.



1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
February 2003, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.
Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

The veteran submitted results from a private audiogram, which 
contained graphical data, which normally the Board could not 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) [the Board may not interpret graphical 
representations of audiometric data]; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, examining 
audiologist C.A.F. submitted an interpretation along with the 
audiogram that the veteran's puretone threshold was 32.5 dB 
for the right ear and 30 dB for left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.

On VA audiological evaluation in April 2003, puretone 
thresholds, in decibels (dB), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	5	15	20	35	40	28
Right (dB)	10	10	25	30	55	30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.



On VA audiological evaluation in July 2004, puretone 
thresholds, in decibels (dB), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	20	25	35	45	31	
Right (dB)	20	20	30	35	60	36

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  

The evidence reveals that the July 2004 VA audiological 
examination results showed the greatest level of hearing 
loss; therefore, it will be employed in rating his claim.  A 
review of the results of the July 2004 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 0 percent disability rating.  That is, the 
combination of level II in the better ear with level II in 
the poorer ear results in a 0 percent disability rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in one of the frequencies of the 
right ear, but not all four frequencies.  38 C.F.R. § 4.86(a) 
thus is not applicable.  In addition, there is no evidence of 
30 or less at the 1000 Hertz frequency or 70 or greater at 
the 2000 Hertz frequency in either ear, so (b) is also 
inapplicable.

The Board has absolutely no reason to doubt the veteran's 
testimony that he has problems hearing.  Indeed, the 
examination reports document that the veteran has diminished 
hearing.  This is not in dispute; service connection is 
assigned only where hearing loss exists.  See 38 C.F.R. 
§ 3.385 (2004).  With respect to the assignment of an 
increased rating, however, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's medically documented hearing 
loss is not of sufficient severity to warrant an increased 
rating.  See Lendenmann, 3 Vet. App. at 349.

The Board additionally observes that the veteran is also 
service connected for tinnitus; a 10 percent rating has been 
assigned for that disability.  Although the veteran is 
competent to describe his hearing problems, he is not 
competent to attribute such problems to a particular medical 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, February 18, 2003.

The matter of the veteran's entitlement to an increased 
disability rating on an extraschedular basis will be 
addressed below.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
hand, currently evaluated as 10 percent disabling.

Relevant law and regulations

The law and regulations pertaining to disability ratings in 
general are detailed above.

Specific rating criteria

The veteran's service-connected degenerative joint disease of 
the left hand is currently rated under 38 C.F.R. 4.71a, 
Diagnostic Code 5010 (2004) [arthritis, traumatic].  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).

For the purposes of rating disability from arthritis, VA 
regulations consider major joints to be the shoulder, elbow, 
wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f) (2004).

Under Diagnostic Code 5215, a 10 percent rating is assigned 
when there is dorsiflexion less than 15 degrees or palmar 
flexion in line with the forearm.  There is no distinction 
between major and minor extremities, and 10 percent is the 
maximum available rating under this code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2004).

Normal range of motion of the wrist is as follows: 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate I (2004).

The remainder of the diagnostic codes pertaining to the wrist 
and digits of the hand involve limitation of motion and 
ankylosis.  The medical evidence demonstrates that ankylosis 
is not present and there is no limitation of motion of the 
wrist.  As discussed below, there is some limitation of 
motion of the digits of the left hand, but not to a 
compensable degree.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).
Analysis

The veteran seeks an increased disability rating for the 
service-connected degenerative joint disease of the left 
hand.  He complains of pain, stiffness and swelling that 
worsens with changes in weather.  See the veteran's June 2004 
hearing testimony.  

Assignment of diagnostic code

The veteran's service-connected degenerative joint disease of 
the left hand has been rated under Diagnostic Codes 5010-
5003.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no other diagnosis of a chronic disease of record 
besides degenerative joint disease of the left hand.  
Diagnostic Code 5010, traumatic arthritis, applies because 
the veteran's arthritis originated due to trauma in service, 
specifically when the veteran dropped a concrete block on his 
left hand in April 1957.  Diagnostic Code 5010 calls for 
rating traumatic arthritis as degenerative arthritis under 
Diagnostic Code 5003.  

No other diagnostic code is reasonably applicable to the 
veteran's disability.  In particular, Diagnostic Codes 5214 
[wrist, ankylosis of] and 5215 [wrist, limitation of motion 
of] are not applicable, because there is no ankylosis or 
limitation of motion of the wrist.  There is some limitation 
of motion of the digits in the left hand, but the April 2003 
and July 2004 VA examiners indicated that this was only a 
small reduction (by approximately 5 and 10 degrees, 
respectively, as compared to the full range of motion of the 
right hand).  This minimal loss of motion is not compensable 
under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5228-5230 (2004).  

Therefore, the Board will continue to rate the veteran under 
Diagnostic Code 5010 in the absence of any other diagnosis.  
Neither the veteran or his representative have argued for the 
use of a different Diagnostic Code.  

Schedular rating

The veteran's service-connected left hand disability is 
currently rated as 10 percent disabling.  

As discussed above, Diagnostic Code 5010 instructs to rate 
under Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis of the hand is ordinarily rated based 
upon limitation of motion of the joint involved.  In this 
case, the joint involved is the first carpal metacarpal 
joint.  The April 2003 VA examiner indicated that the veteran 
had "a little decrease in range of motion" in the left 
metacarpal phalangeal joint as compared to the right.  The 
July 2004 VA examiner stated that the hand has "full range 
of motion at the carpal metacarpal phalangeal joints," but 
then seemed to contradict that statement when he indicated 
that "the right hand exceeded the measurements of the left 
hand by approximately 10 degrees."  In any event, giving the 
veteran the benefit of the doubt and assuming that the 
veteran has a loss of 10 degrees of motion in the first 
carpal metacarpal joint still does not allow for a 
compensable rating.  

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  
The above-cited evidence of minimal limitation of motion does 
not meet the level of impairment attributable to a 
compensable rating under Diagnostic Code 5229.  

Diagnostic Code 5003 further states that when limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application with X-ray evidence of arthritis of a major 
joint.  X-rays taken in July 2003 of the left hand show the 
presence of arthritis in the left first metacarpal joint.  
However, this is not a major joint for rating purpose.  See 
38 C.F.R. § 4.45 (f) (2004).  Therefore, a 10 percent rating 
is not warranted under Diagnostic Codes 5003-5010.

Under these circumstances, the veteran would not qualify for 
a compensable rating under Diagnostic Code 5003.  However, as 
discussed below, the veteran's current compensable disability 
rating is warranted based on DeLuca.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  The RO Hearing 
Officer, based on the veteran's complaints as to pain and 
evidence of incoordination as discussed below, assigned the 
veteran a 10 percent disability rating in August 2004.  Thus, 
DeLuca considerations are already factored into the assigned 
10 percent rating.  The question to be answered, therefore, 
is whether the functional loss warrants even more additional 
disability.   

The veteran has complained of left hand pain.  However, there 
is no objective evidence that such symptomatology warrants 
the assignment of additional disability.  The April 2003 VA 
examiner found no swelling or pain on palpation of the 
metacarpal phalangeal, proximal interphalangeal, or distal 
interphalangeal joints.  The July 2004 VA examiner 
specifically noted the veteran did not exhibit objective 
findings of pain in the hand.  Neither VA examiner indicated 
that range of motion was further limited by pain.  Thus, 
additional disability due to pain is not warranted in this 
case.  

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability or weakness.  Indeed, and 
significantly, the April 2003 VA examiner found "DeLuca 
versus Brown was completely unremarkable," with no clicking 
or crepitus of the affected joints through active or passive 
range of motion.  The July 2004 VA examiner found the fine 
motor skills of the left hand to be intact, and grip strength 
was equal in intensity to the right hand.  The July 2004 VA 
examiner also found that he veteran did not exhibit objective 
findings of weakness, excess fatiguability, lack of 
endurance, or loss in range of motion with repetitive use, 
and the veteran indicated no flare-ups.

There is evidence that the veteran has problems with 
coordination of the left hand due to his service-connected 
arthritis in the left hand.  During the July 2004 VA 
examination, the veteran seemed to stumble and took an 
excessive period of time to go through the proper positioning 
of the left hand.  The examiner commented upon the veteran's 
difficulty, indicating that it took the veteran five minutes 
to position his fingers for an exercise that should take 
about 30 seconds.  No indication of exaggeration of 
symptomatology was noted.

This significant finding of incoordination of the left hand 
allows for the assignment of additional disability under 
DeLuca.  The Board must therefore analogize this limitation 
of function to something in the criteria in order to 
determine how much additional disability is warranted.  

The veteran's incoordination due to his service-connected 
arthritis of the left hand causes him difficulty in 
manipulating his hand into certain positions.  This 
incoordination is comparable to limitation of motion.  The 
Board feels that the fact that the service-connected 
arthritis is located in the carpal metacarpal joint (located 
at the base of the wrist) allows for the functional 
limitation to be compared with limitation of motion of the 
wrist.  See 38 C.F.R. § 4.71a, Plate III (2004).  
A rating higher than 10 percent is not available for the 
veteran's loss of wrist function; 10 percent is the maximum 
rating available for limitation of motion of the wrist under 
Diagnostic Code 5215.  

Therefore, based on these findings, the veteran's 
incoordination of the left hand allows for the veteran's 
current 10 percent disability rating, but no more.

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with of a 
service-connected disability is distinct and separate.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2004).

The veteran was noted during both VA examinations to have a 
scar on the palmar aspect of digit number three of the left 
hand from the metacarpal phalangeal joint extending through 
the proximal interphalangeal joint measuring approximately 
3.5 centimeters in length.  The veteran indicated at the July 
2004 VA examination that the scar was painful and caused him 
decreased grip strength.  

The Board has therefore considered whether a separate 
evaluation for the veteran's scar is warranted.  There is, 
however, no medical evidence suggesting that the scar is 
unstable, painful, tender or adherent, nor is there any 
indication of functional impairment associated with the scar.  
On the contrary, the April 2003 VA examiner found that the 
scar was "healed very well" and there were "no residuals 
of this suture site in and of itself."  The July 2004 VA 
examiner found that the scar was flat, nontender, nonadherent 
and had no loss of underlying tissue.  There was no skin 
breakdown or ulceration, and grip strengths were equal in 
intensity in both hands.  Under the circumstances, the Board 
finds that a preponderance of the evidence does not support a 
separate evaluation for the veteran's scar.  That is, the 
Board places greater weight of probative value on the two VA 
examination reports than it does on the veteran's self 
report.  As with the hearing loss/tinnitus discussed in 
connection with the first issue on appeal, although the 
veteran is competent to report symptoms, he is not competent 
to ascribe such symptoms to a particular cause.  See 
Espiritu, supra.  Here, the competent medical evidence does 
not support a conclusion that the scar is causing the 
veteran's pain and incoordination.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
degenerative joint disease of the left hand has not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of an increased disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, February 18, 2003.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the February 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the increased rating issues on 
appeal.  See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
either the bilateral hearing loss or the degenerative joint 
disease of the left hand.  The April 2003 and July 2004 VA 
examiners did not indicate that the veteran's bilateral 
hearing loss or degenerative joint disease of the left hand 
were in any way out of the ordinary clinically.  There also 
is no evidence of hospitalization for the veteran's bilateral 
hearing loss or degenerative joint disease of the left hand, 
either in the recent or the remote past.  

With respect to interference with employment, the record 
indicates that the veteran was employed as a pastor after 
service.  There is no indication in the medical evidence that 
the veteran's service-connected bilateral hearing loss or 
degenerative joint disease of the left hand markedly 
interferes with his ability to work.  The veteran stated 
during the July 2004 VA examination that he felt his left 
hand hindered his ability to type; however, he indicated that 
he was not lost any time from work due to this problem.  
Although the Board has no reason to doubt that that the 
veteran's degenerative joint disease of the left hand is 
painful and inconvenient, such level of industrial impairment 
is specifically contemplated in the currently assigned 10 
percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's bilateral hearing loss or 
degenerative joint disease of the left hand.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claims of entitlement to increased ratings for his 
service-connected bilateral hearing loss or degenerative 
joint disease of the left hand.  Despite arguments of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.

3.  Entitlement to service connection for arthritis of the 
bilateral knees.

The veteran seeks entitlement to service connection for 
arthritis of the bilateral knees.  He contends that his 
current knee problems are attributable to wear and tear 
associated with the construction work he did in the Navy.
Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  
See Hickson, supra.

In this case, there is no competent medical evidence that the 
veteran currently has a disability involving the knees.  The 
veteran submitted private treatment records from Dr. D.L.G. 
that show in June 1981 the veteran sustained an injury to the 
right knee while playing volleyball.  An assessment of 
prepatellar bursitis of the right knee was made at that time.  
However, in the veteran's subsequent visits to Dr. D.L.G., no 
complaints or diagnoses concerning the knee were made.  A 
January 2003 record from Dr. E.M.J. shows that the veteran 
had an assessment of arthritis.  However, there was no 
indication that this diagnosis was in relation to the knees.  
In fact, in connection with physical examination of the 
extremities at that time, the knees were not mentioned.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any current disability regarding 
the bilateral knees, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's claim 
of entitlement to service connection for bilateral knee 
arthritis fails on that basis alone.

To the extent that the veteran himself is now claiming that 
he currently has a bilateral knee disability, his opinion is 
entitled to no weight of probative value.  
See Espiritu, supra.  

The Board wishes to make it clear that it does not does that 
the veteran, age 68, may experience discomfort in his joints.  
However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  The veteran has presented no evidence that 
arthritis of the knees currently exists, and thus his claim 
may not be granted.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the knees was 
present in service or within one year presumptive period 
following separation from service, and the evidence of record 
does not support such a conclusion.  

With respect to in-service injury, the veteran's service 
medical records are negative for any complaint, diagnosis or 
treatment of a knee problem in service.  Both the veteran's 
entrance examination in May 1956 and separation examination 
in June 1960 are negative for any findings concerning the 
bilateral knees, and the veteran indicated "no" when asked 
if he had a trick or locked knee in his reports of medical 
history.  In fact, there were no medical treatment records 
concerning the knees until the injury of the right knee 
reported to Dr. D.L.G. in June 1981; however, this was over 
20 years after separation from service.  Hickson element (2) 
has therefore not been met.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.



Conclusion

In summary, in regards to the veteran's service connection 
claim for arthritis of the bilateral knees, all Hickson 
elements have not been met.  For the reasons and bases which 
have been expressed above, the Board finds that, contrary to 
the assertions of the veteran's representative, the 
preponderance of the evidence is against this claim.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to an increased disability rating for 
degenerative joint disease of the left hand is denied.

Entitlement to service connection for arthritis of the 
bilateral knees is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


